DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2021 has been entered.
Status of the Claims

3.	The status of the claims as filed in the reply dated 2/1/2021 are as follows:
	Claims 1 and 17 are amended,
	Claims 8, 9, and 20-26 are canceled,
	Claims 1-7, 10-19, and 27-30 are currently pending. 
Claim Objections
4.	Claim 6 is objected to because of the following informalities:  
Claim 6 recites “a shell-side inlet nozzle” in line 3, and should recite --the shell-side inlet nozzle--. 
---  Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	Claims 1-7, 10, 13-19, 27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi et al. (Japanese Patent Publication JPS60243494, “Miyoshi”, previously cited) in view of Olson (U.S. Patent No. 3,118,497). 

Regarding Claim 1, Miyoshi discloses a heat exchanger (fig 1a) comprising: 
an elongated longitudinal shell (11, see annotated fig 1a below) defining a first shell-side space and a longitudinal axis (see annotated fig 1a below); 
an elongated transverse shell (below 11, including 15) defining a second shell-side space and a transverse axis (see annotated fig 1a below); 
the transverse shell oriented transversely to the longitudinal shell (see annotated fig 1a below); 
the second transverse shell fluidly coupled to a first end of the longitudinal shell such that the second shell-side space is in fluid communication with the first shell-side space (see annotated fig 1a below); 
a tube bundle (tubes 17 attached to tube sheet 19, shown below in annotated fig 1a) extending through the first and second shell-side spaces, the tube bundle comprising a plurality of tubes (17) each having a first end coupled to a first tubesheet (18) in the first shell-side space of the first longitudinal shell and a second end coupled to a second tubesheet (19, see annotated fig 1a below) in the second shell-side space of the second transverse shell; 
wherein the first and second tube-sheets are oriented non-parallel to each other (as they oriented perpendicular to one another),




    PNG
    media_image1.png
    839
    874
    media_image1.png
    Greyscale

However, Miyoshi does not explicitly disclose wherein the transverse shell includes a tubeless space defining an auxiliary shell-side flow plenum at a first end portion of the second 
This would result in the shell-side fluid being capable of expanding and undergoing a reduction in velocity before imping the tubes in the second transverse shell via introducing the Ex parte Masham, 2 USPQ2d 1647 (1987).  Furthermore, “apparatus claims cover what a device is, not what a device does”.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed Circ. 1990) (emphasis in original).  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (MPEP § 2114).  Therefore, any statement of intended use and all other functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by Miyoshi, as modified by Olson, which is capable of being used in the intended manner, i.e., having the shell side fluid introduced via the auxiliary shell-side flow plenum.



    PNG
    media_image2.png
    480
    892
    media_image2.png
    Greyscale


Regarding Claim 2, the combination of Miyoshi and Olson discloses all previous claim limitations. Miyoshi further discloses wherein the longitudinal shell (11) is coupled to the transverse shell (15) inwards of and between opposing ends of the transverse shell (below 11, including 15).

Regarding Claim 3, the combination of Miyoshi and Olson discloses all previous claim limitations. Miyoshi further discloses wherein the longitudinal shell (11) is oriented perpendicularly to the transverse shell (below 11, including 15) forming a T-shaped heat exchanger (see annotated fig 1a below).

    PNG
    media_image3.png
    747
    458
    media_image3.png
    Greyscale


Regarding Claim 4, the combination of Miyoshi and Olson discloses all previous claim limitations. Miyoshi further discloses wherein the longitudinal shell (11) includes a tube-side inlet nozzle (14) coaxially aligned with the longitudinal axis and a radial shell-side outlet nozzle (12) transversely oriented to the longitudinal axis (see annotated fig 1a below).
The limitations of the nozzles being inlets or outlets are considered intended use limitations. Since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Furthermore, “apparatus claims cover what a device is, not what a device does”.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed Circ. 1990) (emphasis in original).  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (MPEP § 2114).  Therefore, any statement of intended use and all other functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by Miyoshi, as modified, which is capable of being used in the intended manner, i.e. having the nozzles function as inlets or outlets. 




    PNG
    media_image4.png
    909
    727
    media_image4.png
    Greyscale


Regarding Claim 5, the combination of Miyoshi and Olson discloses all previous claim limitations. Miyoshi further discloses wherein the shell-side outlet nozzle (12) is located proximate to the first tubesheet (18).
The limitations of the nozzles being inlets or outlets are considered intended use limitations, see rejection of claim 4 for further explanation. 

Regarding Claim 6, the combination of Miyoshi and Olson discloses all previous claim limitations. Miyoshi, as modified, further discloses wherein the transverse shell (below 11, including 15, Miyashi) includes a tube-side outlet nozzle (16, Miyashi) coaxially aligned with the transverse axis at a first one of the ends of the transverse shell (see annotated fig 1a below, Miyashi), and the shell-side inlet nozzle coaxially aligned with the transverse axis at a second one of the ends of the transverse shell (when combined with Olson, see rejection of claim 1 above). 

    PNG
    media_image5.png
    771
    715
    media_image5.png
    Greyscale

The limitations of the nozzles being inlets and outlets are considered intended use limitations. Since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 is, not what a device does”.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed Circ. 1990) (emphasis in original).  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (MPEP § 2114).  Therefore, any statement of intended use and all other functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by Miyoshi, as modified, which is capable of being used in the intended manner, i.e. having the nozzles function as inlets or outlets. 

Regarding Claim 7, the combination of Miyoshi and Olson discloses all previous claim limitations. Miyoshi further discloses wherein the tubes (17) are J-shaped collectively giving the tube bundle (tubes attached to single tubesheet 19) the same configuration (see annotated fig 1a below).

    PNG
    media_image6.png
    803
    469
    media_image6.png
    Greyscale



Regarding Claim 10, the combination of Miyoshi and Olson discloses all previous claim limitations.  Miyoshi, as modified, further discloses wherein the shell-side fluid flows into the auxiliary flow plenum from the shell-side inlet nozzle (such as taught by Olson, see rejection of claim 1 above) in an axial direction parallel to transverse axis of the transverse shell (when combined with Olson, see rejection of claim 1 above), and the shell-side fluid turns 90 degrees in 
The limitations of the nozzles being inlets or outlets are considered intended use limitations, see rejection of claim 4 for further explanation. 

Regarding Claim 13, the combination of Miyoshi and Olson discloses all previous claim limitations. Miyoshi further  discloses a first curved head (see annotated fig 1a below) sealably joined to the first tubesheet (18) at a second end of the longitudinal shell (11) to form a tube-side inlet flow plenum (between 14 and 18), a second curved head (see annotated fig 1a below) sealably joined to the second tubesheet (19) at a first end of the transverse shell (below 11, including 15) to form a tube-side outlet flow plenum (between 16 and 19), and a third curved head (see annotated fig 1a below) sealably joined to a second end of the transverse shell opposite the first end thereof. 
The limitations of the plenums being inlets or outlets are considered intended use limitations, see rejection of claim 4 for further explanation. 


    PNG
    media_image7.png
    807
    647
    media_image7.png
    Greyscale

However, Miyoshi does not explicitly disclose wherein the third curved head forms a shell-side inlet plenum, rather the third curved head forms a tube-side plenum. Olson, however, disclose a heat exchanger (figs 1-2) wherein a manifold has a shell side plenum opposite a tube side plenum (see annotated fig 2 below). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Miyoshi to provide a shell side plenum opposite the tube side plenum such as taught by Olson in order to allow for the fluid connection to be attached to the side of the heat exchanger opposite the tubes, thus allowing for the fluid connections to be attached opposite one another, improving the versatility of the system.

    PNG
    media_image8.png
    478
    892
    media_image8.png
    Greyscale

Regarding Claim 14, the combination of Miyoshi and Olson discloses all previous claim limitations. Miyoshi further disclose a radially extending shell-side outlet nozzle (12) on the longitudinal shell (11) which is oriented perpendicularly to the longitudinal axis of the longitudinal shell (see annotated fig 1a below).
The limitations of the nozzles being inlets or outlets are considered intended use limitations, see rejection of claim 4 for further explanation. 

    PNG
    media_image9.png
    801
    455
    media_image9.png
    Greyscale


Regarding Claim 15, the combination of Miyoshi and Olson discloses all previous claim limitations. Miyoshi further disclose wherein a tube-side fluid is capable of flowing through the longitudinal shell (11) in a first axial direction (see annotated fig 1a below), and the tube-side fluid flows through the transverse shell (below 11, including 15) in a second axial direction perpendicular to the first axial direction (see annotated fig 1a below).

    PNG
    media_image10.png
    764
    555
    media_image10.png
    Greyscale


	
Regarding Claim 16, the combination of Miyoshi and Olson discloses all previous claim limitations. Miyoshi further disclose wherein the tube-side fluid is capable of flowing in a countercurrent arrangement to a shell-side fluid flowing through the longitudinal (11) and transverse shells (below 11, including 15). 
The direction of flow is an intended use limitation of which the heat exchanger of Miyoshi is capable of performing, as while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (MPEP § 2114). 

Regarding Claim 17, Miyoshi discloses a heat exchanger (fig 1a) comprising: 
an inlet tubesheet (18) and an outlet tubesheet (19); 
an elongated longitudinal shell (11) assembly defining a first shell-side space and a longitudinal axis (see annotated fig 1a below) 
the longitudinal shell assembly comprising opposing first and second ends, a circumferential sidewall extending between the first and second ends (see annotated fig 1a below), a tube-side fluid inlet nozzle (14) fluidly coupled to the inlet tubesheet (18), and a shell-side fluid outlet nozzle (12) fluidly coupled to the circumference sidewall (see annotated fig 1a below); 
an elongated transverse shell (below 11, including 15) assembly fluidly coupled to the first end of the longitudinal shell, the transverse shell assembly defining a second shell-side space and a transverse axis oriented perpendicularly to the longitudinal axis of the longitudinal shell, the second shell-side space being in direct fluid communication with the first shell-side space (see annotated fig 1a below); 
the transverse shell assembly comprising opposing first and second ends, a circumferential sidewall extending between the first and second ends, a tube-side fluid outlet (16) nozzle fluidly coupled to the outlet tubesheet, and a shell-side fluid inlet nozzle (13, see annotated fig 1a below); 
a J-shaped tube bundle (17, tubes shown in fig 3) extending through the first and second shell-side spaces between the inlet and outlet tubesheets, the tube bundle comprising a plurality of tubes each having a first end fluidly coupled to the inlet tubesheet in the first shell-side space 
a tube-side fluid flowing through the tube bundle and a shell-side fluid flowing through the longitudinal and transverse shell assemblies (evident in fig 1); 
wherein the first and second tube-sheets are oriented non-parallel to each other (as they are oriented perpendicular to one another).
The limitations of the tubesheets and nozzles being inlets or outlets are considered intended use limitations. Since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Furthermore, “apparatus claims cover what a device is, not what a device does”.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed Circ. 1990) (emphasis in original).  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (MPEP § 2114).  Therefore, any statement of intended use and all other functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by Miyoshi which is capable of being used in the intended manner, i.e. having the tubesheets and nozzles function as inlets or outlets. 

    PNG
    media_image11.png
    805
    846
    media_image11.png
    Greyscale

However, Miyoshi does not explicitly disclose wherein the transverse shell includes a tubeless space defining an auxiliary shell-side flow plenum at a first end portion of the second transverse shell opposite a second end portion of the transverse shell attached to the second tubesheet, and a shell-side inlet nozzle on the transverse shell is coupled to the first end portion and arranged to introduce a shell-side fluid directly into the auxiliary flow plenum such that the shell-side fluid expands and undergoes a reduction in velocity before imping the tubes in the second transverse shell, wherein the longitudinal shell includes a shell-side outlet nozzle 
This would result in the shell-side fluid being capable of expanding and undergoing a reduction in velocity before imping the tubes in the second transverse shell via introducing the shell-side fluid under pressure (as the fluid would expand in the heat exchanger before impinging the tubes). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Furthermore, “apparatus claims cover what a device is, not what a device does”.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed Circ. 1990) (emphasis in original).  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (MPEP § 2114).  Therefore, any statement of intended use and all other functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by Miyoshi, as modified by Olson, which is capable of being used in the intended manner, i.e., having the shell side fluid introduced via the auxiliary shell-side flow plenum.



    PNG
    media_image2.png
    480
    892
    media_image2.png
    Greyscale



Regarding Claim 18, the combination of Miyoshi and Olson discloses all previous claim limitations. Miyoshi further discloses wherein the tube-side fluid is capable of flowing through 
The direction of flow is an intended use limitation of which the heat exchanger of Miyoshi is capable of performing, as while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (MPEP § 2114). 

    PNG
    media_image12.png
    803
    790
    media_image12.png
    Greyscale

Regarding Claim 19, the combination of Miyoshi and Olson discloses all previous claim limitations. Miyoshi further discloses wherein the tube-side fluid is capable of flowing in a countercurrent arrangement to the shell-side fluid flowing through the longitudinal (11) and transverse shell (below 11, including 15) assemblies.
The direction of flow is an intended use limitation of which the heat exchanger of Miyoshi is capable of performing, as while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (MPEP § 2114). 

Regarding Claim 27, the combination of Miyoshi and Olson discloses all previous claim limitations. Miyoshi further discloses wherein the shell-side inlet and outlet nozzles (12, 13) have respective diameters larger than the tubes (17) of the tube bundle (as can be seen in fig 1a).

Regarding Claim 29, the combination of Miyoshi and Olson discloses all previous claim limitations. Miyoshi further discloses wherein the shell-side inlet and outlet nozzles (12, 13) have respective diameters larger than the tubes (17) of the tube bundle (as can be seen in fig 1a).

7.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi and Olson as applied to claim 1 above, and further in view of Howard (U.S. Patent Publication No. 2007/0079956, previously cited).

Regarding Claim 11, the combination of Miyoshi and Olson discloses all previous claim limitations. However, they do not explicitly disclose wherein the first tubesheet includes a first . 

    PNG
    media_image13.png
    518
    781
    media_image13.png
    Greyscale



8.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi and Olson as applied to claim 1 above, and further in view of Duke (U.S. Patent No. 4,237,968, previously cited).

Regarding Claim 12, the combination of Miyoshi and Olson discloses all previous claim limitations. However, they do not explicitly disclose a planar flow blocker plate oriented parallel to and spaced apart from an inboard face of the second tubesheet, the flow blocker plate sealably welded to the transverse shell forming a dead flow space between the second tubesheet and the flow blocker plate. Duke, however, disclose a heat exchanger (1, fig 1) wherein a planar flow blocker plate (9) oriented parallel to and spaced apart from an inboard face of a tubesheet (11), the flow blocker plate sealably connected to a shell (3) forming a dead flow space (13) between the  tubesheet and the flow blocker plate. Duke teaches that this allows for the detection of leaks of the fluids (col 2, lines 21-46). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Miyoshi, as modified, to provide the planar flow blocker and openings (25, 29) of Duke in order to allow for early detection of leaks of the fluids, thus inhibiting contamination of the two fluids. 
The limitation of the flow block plate being “welded” to the transverse shell is considered a product-by-process limitations. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

9.	Claims 28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyashi and Olson as applied to claims 1 and 17 above, and further in view of Csathy (U.S. Patent No. 3,702,633).
Regarding Claim 28, the combination of Miyoshi and Olson discloses all previous claim limitations. However, they do not explicitly disclose introducing the shell-side fluid through the shell-side inlet nozzle directly into the auxiliary flow plenum, expanding the shell-side fluid, and reducing the velocity of the shell-side fluid before impinging the tubes in the second transverse shell. Csathy, however, discloses a heat exchanger (fig 2) wherein shell-side fluid is introduced through a shell-side inlet nozzle (26) directly into a, auxiliary flow plenum (22), expanding the shell-side fluid, and reducing the velocity of the shell-side fluid before impinging the tubes in a second transverse shell (bottom 25). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Miyashi, as modified, to provide the fluid though the shell-side inlet nozzle in order to allow for the fluid to efficiently exchange heat with the fluid flowing through the tubes. 

Regarding Claim 30, the combination of Miyoshi and Olson discloses all previous claim limitations. However, they do not explicitly disclose introducing the shell-side fluid through the shell-side inlet nozzle directly into the auxiliary flow plenum, expanding the shell-side fluid, and reducing the velocity of the shell-side fluid before impinging the tubes in the second transverse shell. Csathy, however, discloses a heat exchanger (fig 2) wherein shell-side fluid is introduced through a shell-side inlet nozzle (26) directly into a, auxiliary flow plenum (22), expanding the shell-side fluid, and reducing the velocity of the shell-side fluid before impinging the tubes in a second transverse shell (bottom 25). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Miyashi, as modified, to provide the fluid though the shell-side inlet nozzle in order to allow for the fluid to efficiently exchange heat with the fluid flowing through the tubes.

Response to Arguments
10.	Applicant's arguments filed 2/1/2021 have been fully considered but they are not persuasive. 
Applicant argues (pages 9-11) that none of the cited references teach “wherein the longitudinal shell includes a shell-side outlet nozzle oriented perpendicularly to the shell-side inlet nozzle” as now required by the independent claims. In Myoshi, both shell-side nozzles are oriented parallel to each other and lie with the longitudinal shell. The Examiner respectfully disagrees; Miyashi discloses a nozzle (13) which is interpreted as a shell-side outlet nozzle which is perpendicular to the shell side inlet nozzle of Miyashi, a modified by Olson, which is located at nozzle 16 of Miyashi. 
Applicant argues (pages 12-14) that there would no motivation to combine Miyashiro and Romanos. However, Romanos is no longer being relied upon in this rejection, rather newly cited Olson is now being relied upon in this rejection. 
Applicant argues (page 14-17) that the rejections use of “intended use” is improper. The rejection ignores clear limitations of the “shell-side inlet nozzle”. One skill in the art would understand the placement of inlet and outlets are crucial to the performance of a heat exchanger. The Examiner respectfully disagrees; the heat exchanger of Miyashi, as modified, would function with the inlet nozzles functioning as outlets and the outlet nozzles functioning as inlets. Since having the nozzles functioning as inlet or outlets has no actual structural impact on the heat exchanger these limitations are considered intended use. 
d.	Applicant argues (page 14-15) that intended use only applies to the preamble. is, not what a device does" and “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus". Thus the claims need to limit an apparatus to what it is, not to how it is intended to be used. 

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105.  The examiner can normally be reached on Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/HARRY E ARANT/Examiner, Art Unit 3763